Citation Nr: 0915699	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-03 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease formerly claimed as sinus bradycardia 
and nonspecific intra-ventricular conduction delay. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1962 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  In that decision, the RO 
reopened the Veteran's claim, and continued and confirmed the 
denial of the benefit sought.  

While the February 2005 RO decision addressed the matter on a 
de novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

As a matter of history, the Board notes that in a September 
1987 rating decision, the RO originally denied the Veteran's 
claim, which at the time, had been claimed as sinus 
bradycardia and nonspecific intra-ventricular conduction 
delay.  The Veteran did not appeal the RO's decision, and it 
became final.  During the pendency of this appeal, the 
Veteran filed clear and unmistakable error (CUE) against the 
September 1987 rating decision; and in an August 2007 rating 
decision, the RO found that no revision was warranted for the 
previous decision.  The Veteran did not appeal that rating 
decision.  

In March 2009, the Veteran testified before the undersigned 
judge at a Travel Board hearing at the RO.  A transcript of 
that hearing is contained in the claims file.  During that 
hearing, it appears that the Veteran wished again to raise 
the issue of clear and unmistakable error (CUE) as to the 
September 1987 rating again.  The claim of CUE is REFERRED to 
the RO for appropriate action.



FINDINGS OF FACT

1.  In a September 1987 rating decision, the RO denied the 
Veteran's claim for service connection for sinus bradycardia 
and nonspecific intra-ventricular conduction delay.  The RO 
notified the Veteran of its decision, but he did not appeal. 

2.  Some of the additional evidence that has been received 
since the September 1987 decision relates to an unestablished 
fact necessary to substantiate the Veteran's claim of service 
connection for his condition, currently claimed as coronary 
artery disease, and raises a reasonable possibility of 
substantiating the claim.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's coronary artery disease is related to 
service, including the sinus bradycardia and nonspecific 
intra-ventricular conduction delay diagnosed during service; 
that the coronary artery disease manifested itself to a 
compensable degree within a year following separation from 
active duty. 


CONCLUSION OF LAW

1.  The September 1987 rating decision that denied the claim 
of service connection for sinus bradycardia and nonspecific 
intra-ventricular conduction delay became a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

2.  New and material evidence sufficient to reopen the claim 
for service connection has been received since the last final 
decision in September 1987.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008). 

3.  The criteria for an award of service connection for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1103, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.300, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).    

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The Veteran must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished element(s) in order to reopen the previously 
denied claim.  Id.  In this case, VA satisfied the 
notification requirements of the VCAA by means of a July 
2004.  In that letter, the RO advised the Veteran of the 
basis for the previous denial of the claim (there was no 
medical finding of the Veteran's alleged disability to 
warrant an award of service connection), and of what types of 
evidence constituted both "new" and "material" evidence 
that was necessary to reopen the denied claim.

Based on the evidence the Veteran submitted, the RO re-
adjudicated the Veteran's claim in February 2005.  As noted 
above, the RO found that new and material evidence had been 
submitted, and it re-adjudicating the merits of the Veteran's 
claim.  The RO continued to deny the claim.  The Veteran was 
notified of the decision, and he submitted a notice of 
disagreement in January 2006.  The Veteran was provided with 
a statement of case in December 2006.  VA has provided the 
Veteran with sufficient notice, and he has been given every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Under these 
circumstances, the Board has determined that the notification 
requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of entitlement to service 
connection with coronary artery disease formerly claimed as 
sinus bradycardia and nonspecific intra-ventricular 
conduction delay.  The September 1987 rating decision, in 
which the RO denied the Veteran's claim, became final in the 
absence of an appeal.  38 U.S.C.A. § 7104(b).  However, a 
previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156.

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the September 1987 rating 
decision consisted of the Veteran's service treatment 
records, post-service VA and private treatment records, an 
August 1987 VA examination and statements from the Veteran.  
The RO denied the claim on the basis that the medical 
evidence did not show that the Veteran had a current 
condition for which service connection could be granted.  

Since the September 1987 rating decision, the additional 
evidence that the Veteran has submitted includes private 
medical records dated January 1999 to April 2004 from 
Williams Roberts, M.D., cardiology consultant.  VA afforded 
the Veteran a medical examination in January 2005.  In April 
2006, the Veteran submitted a statement in support of his 
claim, and at that time he also submitted a medical statement 
from Dr. Roberts dated April 2006.  The Veteran testified and 
submitted additional evidence during a March 2009 Travel 
Board hearing at the RO before the undersigned judge. 

The Board finds that the additional evidence received since 
the RO's September 1987 relates to the unestablished fact of 
whether the Veteran's has a current condition that would 
warrant a grant of service connection, and it is necessary to 
substantiate the claim.  The Board also finds that the 
additional evidence is neither cumulative nor redundant, and 
that it raises a reasonable possibility of substantiating the 
claim.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a), and thereby meets the 
requirements to reopen.  On that basis, the claim for service 
connection coronary artery disease is reopened and the VA 
must consider the appeal on the merits of the underlying 
claim for service connection.  38 C.F.R. § 3.156.  

3.  Entitlement to Service Connection

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

In addition, certain chronic diseases, including 
cardiovascular-renal disease such as organic heart disease, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).  In this case, the presumption does not 
apply because there is no medical evidence that that Veteran 
had organic heart disease within one year of discharge.  See 
August 1987 VA Examination and Chest X-ray. 

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

At the onset, the Board notes that the evidence submitted to 
reopen the claim has been presumed to be true without regard 
to the other evidence of record.  In the adjudication that 
follows, the presumption that the evidence is credible and 
entitled to full weight no longer applies.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; not every item 
of evidence has the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

A review of the Veteran's service treatment records showed 
that he had abnormal electrocardiogram (EKG) results in 
September 1978.  At that time, the examiner diagnosed him 
with sinus bradycardia, but stated that there were indefinite 
findings of organic heart disease.  The examiner recommended 
a stress test to confirm the medical findings from the EKG.  
In November 1978, the Veteran underwent a treadmill exercise 
test.  The test results were normal, and there was no 
evidence of ischemia or arrhythmia at the time.  There was no 
diagnosis of organic heart disease.  In a January 1980 
medical report, the Veteran reported chest pains, which were 
later diagnosed as symptoms of esophageal spasms.   In the 
Veteran's July 1986 separation examination, the examiner 
reported that the Veteran's heart and vascular system were 
normal.  In the July 1987 Medical History Report, the Veteran 
indicated that he had "chest pain" and "heart problems" 
while in service.  In the physician summary of that report, 
the examiner noted that the Veteran had been previously 
diagnosed with an irregular heart beat. 

The Veteran was afforded a VA medical examination in August 
1987.  The VA examiner reported that the Veteran's 
cardiovascular examination was unremarkable except for a 
finding of sinus bradycardia with a regular heart rate of 52.  
The test results from an EKG confirmed the diagnosis of sinus 
bradycardia, and showed the Veteran had a "nonspecific 
intra-ventricular conduction delay".  A chest x-ray showed 
that the Veteran heart and pulmonary vessels were normal, and 
that there was no evidence of organic heart disease.  
Although some of the examination results were abnormal, the 
August 1987 examiner found that the Veteran did not have any 
symptoms of cardiovascular disease.  

The next evidence in the Veteran's claims file includes the 
private treatment records from Dr. Roberts dated January 1999 
to April 2004.  The medical records show that the Veteran was 
diagnosed with occluded right coronary artery disease after a 
catheterization procedure was performed in January 1999.  At 
that time, the test results showed that the Veteran had a 
left ventricle ejection fraction of 51 percent.  Later that 
month, Dr. Roberts placed the Veteran on a medication regime 
to treat his coronary artery disease.  In the medical reports 
throughout this period, Dr. Roberts reported similar 
findings:  Veteran did not complain of chest pain; his 
cardiovascular examinations were unremarkable; he did not 
have significant ischemia during stress tests; and his 
condition was stable from his medical regime.  Several of the 
examination reports showed that the changes to the Veteran's 
right coronary artery were the result of an inferior 
infarction; however, none of these reports contained findings 
of arrhythmias.  

In January 2005, the Veteran underwent a VA medical 
examination.  The VA examiner noted that the Veteran had 
sinus bradycardia with a normal heart rate of 50, but there 
was no evidence of edema.  He diagnosed the Veteran with 
"[arteriosclerotic heart disease] with right coronary artery 
disease status post probable inferior [myocardial infarction] 
with normal ejection fraction."  The examiner noted that the 
Veteran's service records showed that he was diagnosed with 
sinus bradycardia and abnormal EKG results while in service, 
but there was no documentation of when the Veteran incurred 
his inferior infarction.  Based on the evidence in the 
Veteran's claims file, the VA examiner concluded that he 
could not provide an opinion on whether the Veteran's sinus 
bradycardia and intra-ventricular conduction delay were 
precursors of his current coronary artery disease "without 
resorting to unfounded speculation". 

The April 2006 medical statement from Dr. Roberts contains a 
similar conclusion about the relationship between the 
Veteran's sinus bradycardia and his current coronary artery 
disease.  In his statement, Dr. Roberts stated that "it 
would be speculation on my part to as to whether or not the 
coronary artery disease was present at the time [he] was in 
the military."  He noted that at best, there was 
documentation from 1999 that the Veteran had coronary artery 
disease that had "likely existed for at least some years 
prior to that catheterization."  Dr. Roberts concluded, 
however, that it would also be speculation to state whether 
or not sinus bradycardia or any of the chest pains that he 
experience in service was related to his coronary artery 
disease, even though, "it is certainly likely." 

In the instant matter, the Veteran has submitted a claim that 
his coronary artery disease, originally claimed as sinus 
bradycardia and nonspecific intra-ventricular conduction 
delay is related to service.  The medical evidence showed 
that the Veteran does have coronary artery disease.  The 
questions that remain are whether the current disability was 
incurred in service, and whether there is medical evidence of 
a nexus between the claimed in-service condition and the 
current disability.  

There is evidence that the Veteran was diagnosed with sinus 
bradycardia and nonspecific intra-ventricular conduction 
delay while in service.  However, there is no evidence of any 
heart or vascular system disability at the time of the 
Veteran's July 1987 discharge examination, or at the 
subsequent August 1987 VA medical examination.  In fact, 
despite the Veteran's assertions of continuity of 
symptomatology, there is no competent medical evidence of his 
coronary artery disease until 1999, many years after his 
discharge from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  

The Board also notes that the Veteran has raised several 
contentions regarding the claim on appeal since the last 
final rating decision in September 1987; however, the Board 
finds that none of the contentions is supported by medical 
evidence.  In particular, in his April 2006 statement, the 
Veteran contended that the medical evidence showed his 
inferior infarction which resulted in his coronary artery 
disease occurred during service.  He argued that the chest 
pain that he began to experience in January 1980 were 
symptoms of a "heart attack".  The January 1980 examiner 
attributed the Veteran's chest pain to symptoms related to 
his esophageal spasms.  In addition, the August 1987 VA 
examiner noted that there was no evidence of organic heart 
disease at the time of that examination.  Further, Dr. 
Roberts thought that at best the 1999 medical evidence showed 
that his coronary artery disease had likely existed for at 
least some years prior to the catheterization, but that it 
also would be speculative to say that it began in service.  

Moreover, the Veteran's contention does not indicate a need 
for an additional VA examination, because such an opinion 
would only create cumulative and redundant findings, and 
ultimately, it would not assist in the adjudication of the 
Veteran's claim.  



The Board acknowledges that in his April 2006 medical 
statement, Dr. Roberts noted that it was "certainly likely" 
that the Veteran's sinus bradycardia or any of the chest 
pains that he experience in service is related to his 
coronary artery disease.  However, Dr. Roberts concluded that 
he could not provide a nexus opinion that the Veteran's 
current disability was related to his service without 
resorting to speculation.  The January 2005 VA examiner 
reached a similar conclusion: it would be mere speculation to 
opinion that the Veteran's sinus bradycardia and intra-
ventricular conduction delay were precursors of his current 
coronary artery disease. 

A finding of service connection may not be based on a resort 
to speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008).  A number of Court cases have provided discussion on 
this point of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
There is no medical nexus evidence to the link between the 
Veteran's current disability and his service.  

Finally, the Board notes that at the March 2009 Travel Board 
hearing at the RO, the Veteran submitted additional evidence 
which included published medical authority in support of his 
contention that his coronary artery disease went undetected 
during service.  The authoritative excerpts noted that many 
individuals have no symptoms of coronary artery disease, even 
though, it present at that time.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the authoritative writings of record do 
not provide any specific findings that the Veteran's coronary 
artery disease did not manifest symptoms during service, it 
is considered speculative.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  As discussed above, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See 38 C.F.R. § 3.102

For the reasons discussed above, the Board finds that 
preponderance of the evidence is against the claim, and the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  The claim, 
therefore, must be denied. 

The decision here has been made based on the existing 
records.  If, however, in the future the Veteran is able to 
provide new and material evidence on this issue, the claim 
may then be reopened and re-adjudicated based on that new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (fed. Cir. 1988). 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for coronary artery disease 
formerly claimed as sinus bradycardia and nonspecific intra-
ventricular conduction delay the claim is reopened.   

Entitlement to service connection for coronary artery disease 
is denied. 






____________________________________________
Cheryl L. Mason 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


